—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from a dispositional order of the Family Court, Orange County (Bivona, J.), entered November 28, 2000, which, after a hearing, and upon a finding that the mother was in violation of the terms and conditions of a suspended judgment of the same court, dated February 7, 2000, terminated her parental rights and transferred custody and guardianship of the subject child to the Orange County Department of Social Services for the purpose of adoption.
Ordered that the dispositional order is affirmed, without costs or disbursements.
We have reviewed the record and agree with the mother’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; Matter of William Ralph T., 286 AD2d 441, lv denied 97 NY2d 608; Matter of Lawrence Clinton S., 186 AD2d 808, 809). Prudenti, P.J., Feuerstein, Friedmann and H. Miller, JJ., concur.